Title: From John Adams to Jonathan Mason Jr., 18 July 1776
From: Adams, John
To: Mason, Jonathan Jr.


     
      My dear Sir
      Philadelphia, Thursday July 18. 1776
     
     Your agreable Letter from Boston the 9th. July, was handed me, on Tuesday last by the Post.
     The Confusions in America, inseparable from So great a Revolution in affairs, are Sufficient to excite Anxieties in the Minds of young Gentlemen just stepping into Life. Your Concern for the Event of those Commotions, is not to your dishonour. But let it not affect your Mind too much. These Clouds will be disperssed, and the Sky will become more Serene.
     I cannot advise you, to quit the retired scene, of which you have hitherto appeared to be so fond, and engage in the noisy Business of War. I doubt not you have Honour and Spirit, and Abilities sufficient, to make a Figure in the Field: and if the future Circumstances of your Country should make it necessary, I hope you would not hesitate to buckle on your Armour. But at present I See no Necessity for it. Accomplishments of the civil and political Kind are no less necessary, for the Happiness of Mankind than martial ones. We cannot be all Soldiers, and there will probably be in a very few Years a greater Scarcity of Lawyers, and Statesmen than of Warriours.
     The Circumstances of this Country, from the Years 1755 to 1758, during which Period I was a student in Mr. Putnams Office, were almost as confused as they are now. And the Prospect before me, my young Friend was much more gloomy than yours. I felt an Inclination, exactly Similar to yours, for engaging in active martial Life, but I was advised, and upon a Consideration of all Circumstances concluded, to mind my Books. Whether my determination was prudent or not, it is not possible to say, but I never repented it. To attain the real Knowledge, which is necessary for a Lawyer, requires the whole Time and Thoughts of a Man in his youth, and it will do him no good to dissipate his Mind among the confused objects of a Camp. Nocturnâ versate manu, versate diurnâ—must be your Motto.
     I wish you had told me, particularly, what Lawyers have opened Offices in Boston, and what Progress is made in the Practice, and in the Courts of Justice. I cannot undertake to Advise you, whether you had better go into an office in Boston or not. I rather think that the Practice at present is too inconsiderable to be of much service to you. You will be likely to be obliged to waste much of your Time in running of Errands, and doing trifling drudgery without learning much.—Depend upon it, it is of more Importance that you read much, than that you draw many Writts. The common Writts upon Notes, Bonds and Accounts, are mastered in half an Hour. Common Declarations for Rent, and Ejectment and Trespass, both of Assault and Battery and Quare Clausum fregit, are learn’d in very near as short a Time. The more difficult Special Declarations, and especially the Refinements of Special Pleadings are never learnd in an office. They are the Result of Experience, and long Habits of Thinking.
     If you read Ploudens Commentaries, you will see the Nature of Special Pleadings. In Addition to these read Instructor Clericalis, Mallory, Lilly, and look into Rastall and Cooke. Your Time will be better Spent upon these Authors, than in dancing Attendance upon a Lawyers Office and his Clients. Many of our most respectable Lawyers never did this att all. Gridly, Pratt, Thatcher, Sewall, Paine. Never served regularly in any office.
     Upon the whole, my young Friend, I wish that the State of public Affairs, would have admitted of my Spending more Time with you. I had no greater Pleasure in this Life, than in assisting young Minds possessed of ambition to excell, which I very well know to be your Case. Let me intreat you not to be too anxious about Futurity. Mind your Books. Set down patiently to Ploudens Commentaries, read them through coolly, deliberately, and Attentively. Read them in Course. Endeavour, to make yourself Master of the Point on which the Case turns. Remark the Reasoning, and the Decision. And tell me a year hence, whether your Time has not been more agreably, and profitably Spent than in drawing Writs and running of Errands. I hope to see you eer long. I am obliged to you for this Letter, and wish a Continuance of your Correspondence. I am anxious, very anxious, for my dear Mrs. Adams, and my Babes. God preserve them. I can do them no kind office, whatever.
     